 1   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 2    Michael T. Zeller (Bar No. 196417)
      michaelzeller@quinnemanuel.com
 3   865 South Figueroa Street, 10th Floor
     Los Angeles, California 90017-2543
 4   Telephone: (213) 443 3000
     Facsimile: (213) 443 3100
 5
     Attorney for Defendants
 6   Multi Media, LLC and Sonesta
     Technologies, Inc. (f/k/a BangBros.com
 7   Inc.)
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                      WESTERN DIVISION—LOS ANGELES
11   DENIECE WAIDHOFER, an                   Case No. 2:20-cv-06979-FMO(ASx)
     individual; MARGARET
12   MCGEHEE, an individual; and             [PROPOSED] PROTECTIVE ORDER
     RYUU LAVITZ, LLC, a
13   Massachusetts limited liability
     company,
14
                  Plaintiffs,
15
           vs.
16
     CLOUDFLARE, INC., a Delaware
17   corporation; BANGBROS.COM,
     INC., a Florida corporation;
18   SONESTA TECHNOLOGIES,
     INC., a Florida corporation; MULTI
19   MEDIA LLC, a California limited
     liability company; CRAKMEDIA            Magistrate Judge: Hon. Alka Sagar
20   INC., a Canadian corporation; and
     JOHN DOES 1-21,
21
                  Defendants.
22
23        1.     A. PURPOSES AND LIMITATIONS
24        Discovery in this action is likely to involve production of confidential,
25 proprietary or private information for which special protection from public
26 disclosure and from use for any purpose other than prosecuting this litigation may
27 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28
                                                               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 enter the following Stipulated Protective Order. The parties acknowledge that this
 2 Order does not confer blanket protections on all disclosures or responses to
 3 discovery and that the protection it affords from public disclosure and use extends
 4 only to the information or items that are entitled to confidential treatment under
 5 applicable legal principles. The parties further acknowledge, as set forth in Sections
 6 1.C and 12.3, below, that this Stipulated Protective Order does not entitle them to
 7 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 8 procedures that must be followed and the standards that will be applied when a party
 9 seeks permission from the court to file material under seal.
10
11         B. GOOD CAUSE STATEMENT
12
13         This action is likely to involve trade secrets, customer information, pricing
14 lists, technological information, and other valuable research, development,
15 commercial, financial, technical and/or proprietary information for which special
16 protection from public disclosure and from use for any purpose other than
17 prosecution of this action is warranted. Such confidential and proprietary materials
18 and information may consist of, among other things, confidential business or
19 financial information, information regarding confidential business practices,
20 asserted paywall-protected digital content, or other confidential research,
21 development, or commercial information (including information implicating privacy
22 rights of third parties), information otherwise generally unavailable to the public, or
23 which may be privileged or otherwise protected from disclosure under state or
24 federal statutes, court rules, case decisions, or common law. Accordingly, to
25 expedite the flow of information, to facilitate the prompt resolution of disputes over
26 confidentiality of discovery materials, to adequately protect information the parties
27 are entitled to keep confidential, to ensure that the parties are permitted reasonable
28 necessary uses of such material in preparation for and in the conduct of trial, to
                                             -2-                  Case No. 2:20-cv-06979-FMO-AS
                   [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                               CONFIDENTIAL INFORMATION
 1 address their handling at the end of the litigation, and serve the ends of justice, a
 2 protective order for such information is justified in this matter. It is the intent of the
 3 parties that information will not be designated as confidential for tactical reasons
 4 and that nothing be so designated without a good faith belief that it has been and/or
 5 should be maintained in a confidential, non-public manner, and there is good cause
 6 why it should not be part of the public record of this case.
 7
 8         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 9
10         The parties further acknowledge, as set forth in Section 12.3, below, that this
11 Stipulated Protective Order does not entitle them to file confidential information
12 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
13 and the standards that will be applied when a party seeks permission from the court
14 to file material under seal.
15         The parties’ mere designation of Disclosure or Discovery Material as
16 CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
17 does not— without the submission of competent evidence by declaration,
18 establishing that the material sought to be filed under seal qualifies as confidential,
19 privileged, or otherwise protectable—make that material sealable.
20         Further, if a party requests sealing related to a dispositive motion or trial, the
21 relief sought shall be narrowly tailored to serve the specific interest to be protected.
22 Again, competent evidence supporting the application to file documents under seal
23 must be provided by declaration.
24         Any document that is not confidential, privileged, or otherwise protectable in
25 its entirety should not be filed under seal if the confidential portions can be redacted
26 without undue burden. If documents can be redacted, then a redacted version for
27 public viewing, omitting only the confidential, privileged, or otherwise protectable
28 portions of the document, shall be filed. Any application that seeks to file
                                             -3-                 Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 documents under seal in their entirety should include an explanation of why
 2 redaction is not feasible.
 3
 4        2.       DEFINITIONS
 5        2.1      Action: this pending federal lawsuit, Waidhofer, et al. v. Cloudflare,
 6              Inc., et al., No. 2:20-cv-06979-FMO-AS (C.D. Cal.)
 7        2.2      Challenging Party: a Party or Non-Party that challenges the
 8              designation of information or items under this Order.
 9        2.3      “CONFIDENTIAL” Information or Items: information (regardless
10              of how it is generated, stored, or maintained) or tangible things that
11              qualify for protection under Federal Rule of Civil Procedure 26(c), and as
12              specified above in the Good Cause Statement.
13        2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
14              their support staff).
15        2.5      Designating Party: a Party or Non-Party that designates information or
16              items that it produces in disclosures or in responses to discovery as
17              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18              EYES ONLY.”
19        2.6      Disclosure or Discovery Material: all items or information, regardless
20              of the medium or manner in which it is generated, stored, or maintained
21              (including, among other things, testimony, transcripts, and tangible
22              things), that are produced or generated in disclosures or responses to
23              discovery in this matter.
24        2.7      Expert: a person with specialized knowledge or experience in a matter
25              pertinent to the litigation who has been retained by a Party or its counsel to
26              serve as an expert witness or as a consultant in this Action.
27        2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28              Information or Items: extremely sensitive Confidential information
                                               -4-                Case No. 2:20-cv-06979-FMO-AS
                    [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                                CONFIDENTIAL INFORMATION
 1         (regardless of how it is generated, stored, or maintained) or tangible things
 2         which have such highly significant competitive value that unrestricted
 3         disclosure to others would create a substantial risk of serious injury.
 4   2.9      House Counsel: attorneys who are employees of a party to this Action
 5         and their support staff. House Counsel does not include Outside Counsel
 6         of Record or any other outside counsel.
 7   2.10 Non-Party: any natural person, partnership, corporation, association,
 8         or other legal entity not named as a Party to this action.
 9   2.11 Outside Counsel of Record: attorneys who are not employees of a
10         party to this Action but are retained to represent or advise a party to this
11         Action and have appeared in this Action on behalf of that party or are
12         affiliated with a law firm that has appeared on behalf of that party, and
13         includes support staff.
14   2.12 Party: any party to this Action, including all of its officers, directors,
15         employees, consultants, retained experts, and Outside Counsel of Record
16         (and their support staffs).
17   2.13 Producing Party: a Party or Non-Party that produces Disclosure or
18         Discovery Material in this Action.
19   2.14 Professional Vendors: persons or entities that provide litigation
20         support services (e.g., photocopying, videotaping, translating, transcribing,
21         preparing exhibits or demonstrations, and organizing, storing, or retrieving
22         data in any form or medium) and their employees and subcontractors.
23   2.15 Protected Material: any Disclosure or Discovery Material that is
24         designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
25         ATTORNEYS’ EYES ONLY.”
26   2.16 Receiving Party: a Party that receives Disclosure or Discovery
27         Material from a Producing Party.
28
                                          -5-               Case No. 2:20-cv-06979-FMO-AS
               [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                           CONFIDENTIAL INFORMATION
 1         3.     SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3 Protected Material (as defined above), but also (1) any information copied or
 4 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5 compilations of Protected Material; and (3) any testimony, conversations, or
 6 presentations by Parties or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the
 8 trial judge.
 9
10         4.     DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12 imposed by this Order remain in effect until a Designating Party agrees otherwise in
13 writing or a court order otherwise directs. Final disposition shall be deemed to be
14 the later of (1) dismissal of all claims and defenses in this Action, with or without
15 prejudice; and (2) final judgment herein after the completion and exhaustion of all
16 appeals, rehearings, remands, trials, or reviews of this Action, including the time
17 limits for filing any motions or applications for extension of time pursuant to
18 applicable law.
19
20         5.     DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
22 Each Party or Non-Party that designates information or items for protection under
23 this Order must take care to limit any such designation to specific material that
24 qualifies under the appropriate standards. The Designating Party must designate for
25 protection only those parts of material, documents, items, or oral or written
26 communications that qualify so that other portions of the material, documents, items
27
28
                                             -6-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 or communications for which protection is not warranted are not swept unjustifiably
 2 within the ambit of this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations
 4 that are shown to be clearly unjustified or that have been made for an improper
 5 purpose (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating
 7 Party to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         5.2    Manner and Timing of Designations. Except as otherwise provided in
12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14 under this Order must be clearly so designated before the material is disclosed or
15 produced.
16         Designation in conformity with this Order requires:
17         (a) for information in documentary form (e.g., paper or electronic documents,
18 but excluding transcripts of depositions or other pretrial or trial proceedings), that
19 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
20 “CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL – ATTORNEYS’
21 EYES ONLY”, to each page that contains protected material. If only a portion or
22 portions of the material on a page qualifies for protection, the Producing Party also
23 must clearly identify the protected portion(s) (e.g., by making appropriate markings
24 in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26 need not designate them for protection until after the inspecting Party has indicated
27 which documents it would like copied and produced. During the inspection and
28 before the designation, all of the material made available for inspection shall be
                                               -7-                 Case No. 2:20-cv-06979-FMO-AS
                   [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                               CONFIDENTIAL INFORMATION
 1 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2 documents it wants copied and produced, the Producing Party must determine which
 3 documents, or portions thereof, qualify for protection under this Order. Then,
 4 before producing the specified documents, the Producing Party must affix the
 5 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6 portion or portions of the material on a page qualifies for protection, the Producing
 7 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8 markings in the margins).
 9         (b) for testimony given in depositions, that the Designating Party identify the
10 protected testimony either on the record before the close of the deposition or after
11 the deposition, but in no event later than fifteen (15) days after receipt of the final
12 deposition transcript.
13         (c) for information produced in some form other than documentary and for
14 any other tangible items (excluding hard drives or other document storage media),
15 that the Producing Party affix in a prominent place on the exterior of the container
16 or containers in which the information is stored the CONFIDENTIAL or HIGHLY
17 CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend. If only a portion or
18 portions of the information warrants protection, the Producing Party, to the extent
19 practicable, shall identify the protected portion.
20         5.3    Inadvertent Failures to Designate. If timely corrected upon discovery,
21 an inadvertent failure to designate qualified information or items does not waive the
22 Designating Party’s right to secure protection under this Order for such material.
23 Upon timely correction of a designation, the Receiving Party must make reasonable
24 efforts to assure that the material is treated in accordance with the provisions of this
25 Order.
26
27
28
                                              -8-               Case No. 2:20-cv-06979-FMO-AS
                   [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                               CONFIDENTIAL INFORMATION
 1          6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time that is consistent with the Court’s
 4 Scheduling Order.
 5         6.2   Meet and Confer. The Challenging Party shall initiate the informal
 6 dispute resolution process set forth in the Court’s Procedures and Schedules. See
 7 http://www.cacd.uscourts.gov/honorable-alka-sagar. Any challenge submitted to the
 8 Court shall be via a joint stipulation pursuant to Local Rule 37-2 and consistent with
 9 the process set forth in the Court’s Procedures and Schedules.
10         6.3   The burden of persuasion in any such challenge proceeding shall be on
11 the Designating Party. Frivolous challenges, and those made for an improper
12 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
13 parties) may expose the Challenging Party to sanctions. Unless the Designating
14 Party has waived or withdrawn the confidentiality designation, all parties shall
15 continue to afford the material in question the level of protection to which it is
16 entitled under the Producing Party’s designation until the Court rules on the
17 challenge.
18
19         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1   Basic Principles. A Receiving Party may use Protected Material that is
21 disclosed or produced by another Party or by a Non-Party in connection with this
22 Action only for prosecuting, defending, or attempting to settle this Action. Such
23 Protected Material may be disclosed only to the categories of persons and under the
24 conditions described in this Order. When the Action has been terminated, a
25
26
27
28
                                             -9-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 Receiving Party must comply with the provisions of section 13 below (FINAL
 2 DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4 location and in a secure manner that ensures that access is limited to the persons
 5 authorized under this Order.
 6         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7 otherwise ordered by the court or permitted in writing by the Designating Party, any
 8 information or item designated “CONFIDENTIAL” may be disclosed only to:
 9         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
10 as employees of said Outside Counsel of Record to whom it is reasonably necessary
11 to disclose the information for this Action;
12         (b)   the officers, directors, and employees (including House Counsel) of the
13 Receiving Party to whom disclosure is reasonably necessary for this Action and who
14 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
15         (c)   Experts (as defined in this Order) of the Receiving Party to whom
16 disclosure is reasonably necessary for this Action and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (d)    the court and its personnel;
19         (e)   court reporters and their staff;
20         (f)   professional jury or trial consultants, mock jurors, and Professional
21 Vendors to whom disclosure is reasonably necessary for this Action and who have
22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g)   the author or recipient of a document containing the information or a
24 custodian or other person who otherwise possessed or knew the information;
25         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
26 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
28 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                                            -10-                Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 court; and (2) they will not be permitted to keep any confidential information if they
 2 do not sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 3 otherwise agreed by the Designating Party or ordered by the court. Pages of
 4 transcribed deposition testimony or exhibits to depositions that reveal Protected
 5 Material may be separately bound by the court reporter and may not be disclosed to
 6 anyone except as permitted under this Stipulated Protective Order; and
 7         (i)   any mediator or settlement officer, and their supporting personnel,
 8 mutually agreed upon by any of the parties engaged in settlement discussions.
 9         7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
11 writing by the Designating Party, material designated as “HIGHLY
12 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be treated as material
13 designated “CONFIDENTIAL” with the further restriction that it shall not be
14 disclosed to any person identified in Section 7.2(b) above.
15
16         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
17               PRODUCED IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19 that compels disclosure of any Protected Material, that Party must:
20         (a) promptly notify in writing the Designating Party. Such notification shall
21 include a copy of the subpoena or court order;
22         (b) promptly notify in writing the party who caused the subpoena or order to
23 issue in the other litigation that some or all of the material covered by the subpoena
24 or order is subject to this Protective Order. Such notification shall include a copy of
25 this Stipulated Protective Order; and
26         (c) cooperate with respect to all reasonable procedures sought to be pursued
27 by the Designating Party whose Protected Material may be affected.
28
                                            -11-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1        If the Designating Party timely seeks a protective order, the Party served with
 2 the subpoena or court order shall not produce any Protected Material before a
 3 determination by the court from which the subpoena or order issued, unless the
 4 Party has obtained the Designating Party’s permission. The Designating Party shall
 5 bear the burden and expense of seeking protection in that court of its confidential
 6 material and nothing in these provisions should be construed as authorizing or
 7 encouraging a Receiving Party in this Action to disobey a lawful directive from
 8 another court.
 9
10        9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11                 PRODUCED IN THIS LITIGATION
12        (a) The terms of this Order are applicable to information produced by a Non-
13 Party in this Action and designated as “CONFIDENTIAL.” Such information
14 produced by Non-Parties in connection with this litigation is protected by the
15 remedies and relief provided by this Order. Nothing in these provisions should be
16 construed as prohibiting a Non-Party from seeking additional protections.
17        (b) In the event that a Party is required, by a valid discovery request, to
18 produce a Non-Party’s confidential information in its possession, and the Party is
19 subject to an agreement with the Non-Party not to produce the Non-Party’s
20 confidential information, then the Party shall:
21        (1) promptly notify in writing the Requesting Party and the Non-Party that
22 some or all of the information requested is subject to a confidentiality agreement
23 with a Non-Party;
24        (2) promptly provide the Non-Party with a copy of the Stipulated Protective
25 Order in this Action, the relevant discovery request(s), and a reasonably specific
26 description of the information requested; and
27        (3) make the information requested available for inspection by the Non-Party,
28 if requested.
                                             -12-               Case No. 2:20-cv-06979-FMO-AS
                   [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                               CONFIDENTIAL INFORMATION
 1         (c) If the Non-Party fails to seek a protective order from this court within 14
 2 days of receiving the notice and accompanying information, the Receiving          Party
 3 may produce the Non-Party’s confidential information responsive to the discovery
 4 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5 not produce any information in its possession or control that is subject to the
 6 confidentiality agreement with the Non-Party before a determination by the court.
 7 Absent a court order to the contrary, the Non-Party shall bear the burden and
 8 expense of seeking protection in this court of its Protected Material.
 9
10         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12 Protected Material to any person or in any circumstance not authorized under this
13 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
16 persons to whom unauthorized disclosures were made of all the terms of this Order,
17 and (d) request such person or persons to execute the “Acknowledgment and
18 Agreement to Be Bound” that is attached hereto as Exhibit A.
19
20         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
21               OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26 procedure the parties may separately agree upon to resolve the inadvertent
27 disclosure of a communication or information covered by the attorney-client
28 privilege or work-product protection.
                                            -13-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1
 2         12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4 person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6 Protective Order, no Party waives any right it otherwise would have to object to
 7 disclosing or producing any information or item on any ground not addressed in this
 8 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9 ground to use in evidence of any of the material covered by this Protective Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11 Protected Material must comply with Civil Local Rule 79-5. Protected Material
12 may only be filed under seal pursuant to a court order authorizing the sealing of the
13 specific Protected Material at issue. If a Party's request to file Protected Material
14 under seal is denied by the court, then the Receiving Party may file the information
15 in the public record unless otherwise instructed by the court.
16
17         13.   FINAL DISPOSITION
18         Within 60 days of the final disposition of this Action, as defined in Section 4,
19 each Receiving Party must return all Protected Material to the Producing Party or
20 destroy such material. As used in this section, “all Protected Material” includes all
21 copies, abstracts, compilations, summaries, and any other format reproducing or
22 capturing any of the Protected Material. Whether the Protected Material is returned
23 or destroyed, the Receiving Party must submit a written certification to the
24 Producing Party (and, if not the same person or entity, to the Designating Party) by
25 the 60-day deadline that (1) identifies (by category, where appropriate) all the
26 Protected Material that was returned or destroyed and (2) affirms that the Receiving
27 Party has not retained any copies, abstracts, compilations, summaries or any other
28 format reproducing or capturing any of the Protected Material. Notwithstanding this
                                            -14-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
 1 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 2 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 3 deposition and trial exhibits, expert reports, attorney work product, and consultant
 4 and expert work product, even if such materials contain Protected Material. Any
 5 such archival copies that contain or constitute Protected Material remain subject to
 6 this Protective Order as set forth in Section 4 (DURATION).
 7
 8        14.    VIOLATIONS
 9        Any violation of this Order may be punished by any and all appropriate
10 measures including, without limitation, contempt proceedings and/or monetary
11 sanctions.
12        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13 DATED         12/11/2020         .
14
15                            SIGNATURE ATTESTATION
16        The CM/ECF user filing this paper attests that concurrence in its filing has
17 been obtained from its other signatories.
18
19                                         By: /s/ Brett S. Rosenthal
                                               Brett S. Rosenthal (pro hac vice)
20
                                               Sean F. Gallagher (pro hac vice)
21                                             Joel W. Reese (pro hac vice)
                                               Joshua M. Russ (pro hac vice)
22
                                               Reese Marketos LLP
23                                             750 N. Saint Paul Street, Suite 600
                                               Dallas, Texas 75201-3202
24
                                               Telephone: (214) 382-9810
25                                             Fax: (214) 501-0731
                                               Charles Reiter (SBN 306381)
26
                                               Robert Gruber (SBN 301620)
27                                             Reiter Gruber LLP
                                               100 Wilshire Blvd., Suite 700
28
                                            -15-               Case No. 2:20-cv-06979-FMO-AS
                  [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                              CONFIDENTIAL INFORMATION
                                                  Santa Monica, California 90401-3602
                                                  Telephone: (310) 496-7799
 1                                                ATTORNEYS FOR PLAINTIFFS
 2                                                   By: /s/ Jennifer A. Golinveaux
 3
                                                    Jennifer A. Golinveaux
 4                                                  Thomas J. Kearney
                                                    WINSTON & STRAWN LLP
 5                                                  101 California Street, 35th Floor
                                                    San Francisco, CA 94111-5840
 6                                                  (415) 591-1000 (telephone)
                                                    jgolinveaux@winston.com
 7                                                  tkearney@winston.com
 8                                                  Michael S. Elkin
                                                    WINSTON & STRAWN LLP
 9                                                  200 Park Avenue
                                                    New York, NY 10166
10                                                  (212) 294-6700 (telephone)
                                                    melkin@winston.com
11
                                                    Erin R. Ranahan
12                                                  WINSTON & STRAWN LLP
                                                    333 S. Grand Avenue
13                                                  Los Angeles, CA 90071
                                                    (213) 615-1700 (telephone)
14                                                  eranahan@winston.com
15                                                  Attorneys for Defendant
                                                    CLOUDFLARE, INC
16
                                           By: /s/ Michael T. Zeller
17
                                               Michael T. Zeller
18                                             QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
19
                                               865 South Figueroa Street, 10th Floor
20                                             Los Angeles, CA 90017-2543
                                               (213) 443-3000 (telephone)
21
                                               michaelzeller@quinnemanuel.com
22
                                      Attorney for Defendants
23
                                      Multi Media, LLC and Sonesta
24                                    Technologies, Inc. (f/k/a
25                                    BangBros.com Inc.)
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
26
                                            / s / Sagar
27    DATED: December 14, 2020    The Honorable Alka Sagar
                                  United States Magistrate Judge
28
                                          -16-               Case No. 2:20-cv-06979-FMO-AS
                [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                            CONFIDENTIAL INFORMATION
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
           I, _____________________________ [full name], of
 4
     ______________________ [full address], declare under penalty of perjury that I
 5
     have read in its entirety and understand the Stipulated Protective Order issued by the
 6
     U.S. District Court for the Central District of California on _______________ [date]
 7
     in the case of Waidhofer, et al. v. Cloudflare, Inc., et al., No. 2:20-cv-06979-FMO
 8
     (ASx) (C.D. Cal.). I agree to be bound by all the terms of this Stipulated Protective
 9
     Order, and I acknowledge that failure to comply could expose me to sanctions and
10
     punishment in the nature of contempt. I agree that I will not disclose in any manner
11
     to any person or entity any information or item that is subject to this Stipulated
12
     Protective Order except in strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the U.S. District Court for the
14
     Central District of California for the purpose of enforcing the terms of this
15
     Stipulated Protective Order, even if such enforcement proceedings occur after
16
     termination of this action. I hereby appoint __________________________ [print
17
     or type full name] of ______________________________ [print or type full
18
     address and telephone number] as my California agent for service of process in
19
     connection with this action or any proceedings related to enforcement of this
20
     Stipulated Protective Order.
21
     Date: ___________________________________
22
     City and State where sworn and signed: _____________________________
23
     Printed name: _____________________________
24
     Signature: _________________________________
25
26
27
28
                                             -17-               Case No. 2:20-cv-06979-FMO-AS
                   [PROPOSED] PROTECTIVE ORDER GOVERNING THE PRODUCTION AND EXCHANGE OF
                                                               CONFIDENTIAL INFORMATION
